Case 7:17-cv-00385-TTC-PMS Document 110 Filed 03/23/21 Page 1 of 1 Pageid#: 1545




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

  GARY WALL,                                  )
                                              )
                Plaintiff,                    )      Civil Action No. 7:17cv00385
                                              )
  v.                                          )      ORDER
                                              )
  E. RASNICK, et al.,                         )      By:    Hon. Thomas T. Cullen
                                              )             United States District Judge
                Defendants.                   )


         For the reasons set forth in the accompanying Memorandum Opinion entered this

  date, the Report and Recommendation [ECF No. 87] is ADOPTED in PART and DENIED

  in PART. The Court adopts the Report and Recommendation in all respects except the award

  of punitive damages. Plaintiff’s Objections [ECF No. 91] are OVERULED and judgment is

  hereby entered for all defendants and for counter-plaintiffs. The clerk is instructed to strike

  this case from the active docket of the court.

         The clerk is directed to forward a copy of this Order to Plaintiff and all other counsel

  of record.

         It is so ORDERED.

         ENTERED this 23rd day of March, 2021.



                                      /s/ Thomas T. Cullen
                                      _______________________________________
                                      UNITED STATES DISTRICT JUDGE
